779 So.2d 378 (2000)
James K. KESSLER, The Citizens To Preserve Naples Bay, The Save The Manatee Club, The Environmental Confederation of Southwest Florida, and the Responsible Growth Management Coalition, Appellants,
v.
CITY OF NAPLES, a municipal corporation of the State of Florida, and Intervenor, Collier Enterprises, Ltd., Appellees.
No. 2D99-4327.
District Court of Appeal of Florida, Second District.
May 24, 2000.
*379 David W. Rynders, Naples, for Appellants.
Frederick R. Hardt and Kathleen W. Adams of Roetzel and Andress, a Legal Professional Association, Naples, for Appellee, City of Naples.
Edward K. Cheffy and Kevin H. O'Neill of Cheffy Passidomo Wilson & Johnson, Naples, for Appellee, Collier Enterprises, Ltd.
STRINGER, Judge.
Appellants challenge a final order dismissing their case against the City of Naples. We, sua sponte, dismiss this appeal and vacate the trial court's order because it was entered while an appeal was pending in this court.
In appellate case number 2D99-2132, which remains pending in this court, appellants challenge the trial court's order denying their motion for temporary injunction and/or preliminary injunctive relief. During the pendency of the appeal, the trial court entered a final order dismissing the entire case. That order is the subject of the present appeal.
Florida Rule of Appellate Procedure 9.130(f) provides that, "In the absence of a stay, during the pendency of a review of a non-final order, the lower tribunal may proceed with all matters, including trial or final hearing; provided that the lower tribunal may not render a final order disposing of the cause pending such review." The trial court, therefore, was without jurisdiction to enter a final order dismissing this case while appellants' first appeal was still pending in this court. See Napoleonic Soc'y of Am., Inc. v. Snibbe, 696 So.2d 1243 (Fla. 2d DCA 1997); Jones v. Jones, 703 So.2d 501 (Fla. 1st DCA 1997).
Since the order dismissing this case was entered without jurisdiction, it is a nullity. See Snibbe, 696 So.2d 1243. We, therefore, vacate the final order dismissing this case and dismiss this appeal.
Final order vacated; appeal dismissed.
CAMPBELL, A.C.J., and PARKER, J., Concur.